DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 9 - 13, 15, 18 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein prior to the setting the second target frame rate as the frame refresh rate of the display screen, the method further comprises:
acquiring a picture frame rate on the display interface in real time, wherein the picture frame rate is a frequency at which a picture frame on the display interface changes; and
determining the second target frame rate based on the picture frame rate that is acquired in real time.
wherein the acquiring the picture frame rate of the display interface in real time
comprises:
acquiring a refresh time of n picture frames recently displayed on the display Interface,
wherein n is an integer greater than or equal to 2;
acquiring a total refresh duration of the n picture frames based on the refresh time of the n picture frames; and
acquiring the picture frame rate of the display interface based on the total refresh duration of the n picture frames, and
wherein the acquiring the total refresh duration of the n picture frames based on the refresh time of the n picture frames comprises:
acquiring the total refresh duration of the n picture frames based on the refresh time of the n picture frames when a time interval between any two adjacent picture fames in the n picture frames is not greater than an interval threshold.", in the context of the rest of the claimed limitations.
	Claims 2 – 6, 9, 11 -13, 15, 18, 29, 20 depend on claims 1, 10, 19 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693